MEMORANDUM **
Richard Leland Neal appeals pro se from the district court’s summary judgment in his diversity action alleging that defendants made fraudulent misrepresentations in connection with a mortgage loan transaction and seeking to quiet title to the property at issue. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Arboireau v. Adidas-Salomon AG, 347 F.3d 1158, 1162 (9th Cir.2003), and we affirm.
The district court properly granted summary judgment on Neal’s fraudulent misrepresentation claim because he failed to create a triable issue as to whether Patrick Arrundale, a non-party to the action, assigned the claim to him. See Mission Valley East, Inc. v. County of Kern, 120 Cal.App.3d 89, 174 Cal.Rptr. 300, 305 (Ct.App.1981) (“[T]he assignment must describe the subject matter of the assignment with sufficient particularity to identify the rights assigned.”).
The district court properly granted summary judgment on Neal’s quiet title claim because Neal failed to create a triable issue as to whether any interest he possessed was superior to the deed of trust and not eliminated by a valid foreclosure. See Plastino v. Eureka Fed. Sav. and Loan Ass’n. (In re Sunset Bay Assoc.), 944 F.2d 1503, 1508 (9th Cir.1991) (“[Recording laws mandate that the first recorded deed of trust on real property is superior to subsequently recorded deeds.”); Dover Mobile Estates v. Fiber Form, Products, Inc., 220 Cal.App.3d 1494, 270 Cal.Rptr. 183, 183 (Ct.App.1990) (ex*685plaining that a valid foreclosure eliminates all interests in the property that are junior to the deed of trust).
Neal’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.